UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4535


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES L. DEAN,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cr-00893-HFF-1)


Submitted:   November 30, 2010             Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James L. Dean pled guilty to conspiracy to possess

with intent to distribute methamphetamine.                   The district court

sentenced     him    to   eighty-seven       months    imprisonment.         Dean’s

counsel filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether Dean’s

sentence was reasonable.          Dean was advised of his right to file

a pro se supplemental brief, but has not done so.                        Finding no

reversible error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                    See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                 Our   review   of   the

transcript of the plea hearing leads us to conclude that the

district court fully complied with Rule 11 in accepting Dean’s

guilty plea.        The court ensured that Dean understood the charge

against him and the potential sentence he faced, that he entered

his   plea   knowingly      and   voluntarily,        and   that   the    plea   was

supported by an independent factual basis.                  See United States v.

DeFusco,     949     F.2d    114,    116,      119-20       (4th    Cir.     1991).

Accordingly, we affirm Dean’s conviction.

             We have also reviewed Dean’s sentence and determined

that it was properly calculated and that the sentence imposed

                                         2
was reasonable.             See Gall v. United States, 552 U.S. 38, 51

(2007); see United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).      The district court followed the necessary procedural

steps in sentencing Dean, appropriately treated the sentencing

guidelines as advisory, properly calculated and considered the

applicable guidelines range, and weighed the relevant 18 U.S.C.

§ 3553(a) (2006) factors.                    We conclude that the district court

did not abuse its discretion in imposing the chosen sentence.

See Gall, 552 U.S. at 41; United States v. Allen, 491 F.3d 178,

193    (4th        Cir.     2007)       (applying          appellate      presumption        of

reasonableness to within guidelines sentence).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        This       court    requires         that    counsel      inform   Dean,      in

writing,      of    the    right       to    petition      the   Supreme    Court     of   the

United    States      for    further         review.        If   Dean     requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Dean.                             We dispense with

oral     argument      because         the    facts     and      legal    contentions      are

adequately         presented      in    the    materials         before    the    court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED

                                                3